DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on February 28th, 2022 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 28th, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenz et al. (US 2004/0122359).
 	Regarding claim 1, Wenz et al. disclose a device for providing a bone cement made of two starting components (50, figure 8).  The device comprising a hollow cylinder-shaped first container (70, figure 8) configured to store a monomer liquid (e.g. “L” ¶19) as a first starting component; a hollow cylinder-shaped second container (52) comprising a container wall (64), a first internal space (66), and a second internal space (see figure below); wherein the first internal space is configured to store a bone cement powder (e.g. “P” ¶19) as a second starting component; and wherein the monomer liquid can be conveyed into the second internal space (¶70-72); a fluid-conducting conveying means (80) arranged between the first internal space and the second internal space (figure 8); wherein the first container and the second container are axially connected to each other (figure 8); wherein a dispensing plunger (54) is configured to be axially shifted in the second container (¶72) and is arranged between the first container and the second internal space (figure 8); whereby the dispensing plunger acts in concert appropriately with the container wall such that, in a first position of the dispensing plunger, the first container and the second internal space are connected in monomer liquid-conducting manner (¶70-72); and, in a second position of the dispensing plunger, the first container and the second internal space are connected in monomer liquid-non-conducting manner (¶70-72).
 	Regarding claim 2, Wenz et al. disclose the container wall comprises a first subsection (see figure below) with at least one recess (see figure below) and a second subsection (see figure below) that is designed to be recess-free.
 	Regarding claim 3, Wenz et al. disclose the dispensing plunger, in the first position, is adjacent to the first subsection in appropriate manner such that the monomer liquid can flow about the dispensing plunger via the at least one recess (¶70-72). 	Regarding claim 4, Wenz et al. disclose the dispensing plunger, in the second 
 	Regarding claim 5, Wenz et al. disclose the dispensing plunger is cambered (94, of figure 8 is cambered).
 	Regarding claim 6, Wenz et al. disclose the first container and the dispensing plunger are designed to be a single part (via locking element 106 engaging the two and making them a single movable part).
 	Regarding claim 7, Wenz et al. disclose the first container contains a vessel (78) with the monomer liquid.
 	Regarding claim 8, Wenz et al. disclose the first container includes an opening device (86) for the vessel (¶71).
 	Regarding claim 11, Wenz et al. disclose the first container comprises an axially shiftable conveying plunger (80), designed appropriately such that the vessel can be conveyed onto the opening device by the conveying plunger (¶69-70).
 	Regarding claim 12, Wenz et al. disclose the first container can be inserted axially, at least in part, into the second container in appropriate manner such that the dispensing plunger can be moved over the length of the second internal space and at least a part of the length of the first internal space (figure 8, ¶69-72).
 	Regarding claim 13, Wenz et al. disclose the first container comprises an external thread (56) and the second container comprises an internal thread (58), whereby the external thread and the internal thread are connected or can be connected to each other in form-fitting and/or force-locking manner (figure 8, ¶67).

    PNG
    media_image1.png
    932
    544
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wenz et al. (US 2004/0122359) in view of Jonsson (US 7,073,936).
 	Regarding claim 9, Wenz et al. disclose the claimed invention except for the vessel is a glass ampoule.
 	Jonsson discloses the use of a glass ampoule vessel (11, figures 1-6) for containing the monomer liquid (column 1, lines 22-25, column 4, lines 9-13) for subsequent mixing with a powder (“B”).
 	 Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the vessel of Wenz et al. to be a glass ampoule as taught by Jonsson as it reduces the number of steps required to mix and dispense the liquid by removing the need for removing air from the vessel prior to disbursement into the first internal space for mixing with the powder.	
 	Regarding claim 10, Wenz et al. in view of Jonsson disclose that the opening device is a puncturing mandrel (13, figures 4-6, column 4, lines 43-54 of Jonsson).
 	 	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775